HOUGH, Circuit Judge.
I dissent from what may be called the practical or business result of this case. The litigation is a trivial pother between two advertisers, and on the facts might well have been relegated to law, where, as plaintiff received no provable damage, no case would have resulted.
*96I dissent from the treatment of trade-marks in their relation to copyright. If (as is true) John Doe cannot copyright his own trade-mark, he evidently cannot copyright a thousand other trade-marks belonging to as many other owners. Nor is this truth avoided by the fact that he calls his list of trade-mark reproductions a directory, nor by the additional further fact that he can copy a directory.
Assuming now (what no one doubts) that Doe can copyright a directory, digest, or compendium of matters and things in themselves incapable of copyright, what is such copyright worth? Nothing at all, as a copyrighting per se of such things as trade-marks; but it does protect the selection, ordering, and arrangement of the pictured or printed material; and infringement of such copyright consists, and consists only, in the copying of a material part of such selection, etc. In this case there was no such material copying.
I dissent, also, from the treatment of certain prior decisions of this court. In Thompson Co. v. American, etc., Co., 122 Fed. 922, 59 C. C. A. 148, 62 L. R. A. 607, and West, etc., Co. v. Thompson Co., 176 Fed. 833, 100 C. C. A. 303, we held very directly that what is here called “slipping” was a legitimate use of any publication of the directory, digest, or compendium variety. The trade-word “slipping” means cutting out of (say) plaintiff’s directory, parts or “slips” giving the facts about some one man or thing or matter, and using such “slips” as guides for going even to the same original sources to obtain or verify the same facts for reproduction in (say) defendant’s rival publication. But the practice was as plainly condemned in Sampson, etc., Co. v. Seaver, 140 Fed. 539, 72 C. C. A. 55, a decision of the First Circuit. The two lines of opinion cannot be used to uphold the judgment herein, although the endeavor seems to me to be made in the majority opinion. I adhere to the previous judgments of this court.
The full measure of this defendant’s offending was and is that, through the laziness or incompetence of subordinates, there exist a few instances of the use by defendant of the “slip” material without investigation, correction, or original effort of any kind. The matter is so trivial that, even assuming that equity was justified in giving some decree, it shocks fairness to award such extreme penalties as were meted out here.
I further dissent from the treatment of three specified trade-marks, drawings of which plaintiff had inserted in its directory. Defendant submitted “slips” showing these trade-marks to the several proprietors thereof, whereupon said proprietors themselves made reproductions of their own marks and sent the cuts or dies of the same to the defendant, authorizing their insertion in defendant’s publication. In respect of these three printings of trade-marks the master refused to find infringement ; but on exceptions by plaintiff the District Court overruled the master,'and held the acts above’ set forth constituted infringement. It then entered the decree appealed from here, in which it substantially defines the infringement in the following words, viz.:
That defendant be enjoined “from printing, publishing, or vending of any compilation of trade-marks which shall contain any fac simile or colorable copy or reproduction which shall be made from any trade-mark illustrations contained in the plaintiff’s said copyrighted book.”
*97I think this was plain error of law, in that it gave to an advertising trade list maker a proprietary interest in whatever trade-mark he chose to list. It makes the trade-mark owner, who thereafter reproduces his own trade-mark (using plaintiff’s book for copy) an infringer; and so much was triumphantly asserted at bar on behalf of the appellee.
To all this I do not agree, and think it such error as should require reversal of the decree and remand of the case, with direction to enter a new decree in accordance with law and more consonant with the justice of what is essentially no more than an advertising row of no importance.